Citation Nr: 0902000	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the McKay-Dee Hospital from June 
20, 2005, to June 22, 2005.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 decision of the Department of 
Veterans Affairs (VA) Network Authorization and Payment 
Center in Fort Harrison, Montana that denied payment or 
reimbursement of medical expenses incurred by the veteran at 
McKay-Dee Hospital from June 20, 2005, to June 22, 2005.


FINDINGS OF FACT

The veteran was enrolled in the VA health care system on the 
date on which he received private treatment, but he had not 
been an active participant in the VA health care system 
during the 24 months prior to receiving the private treatment 
for which he seeks payment or reimbursement.


CONCLUSION OF LAW

The criteria for payment or reimbursement by VA of the cost 
of unauthorized medical services provided by the McKay-Dee 
Hospital from June 20, 2005, to June 22, 2005, have not been 
met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2008); 38 
C.F.R. §§ 17.120, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The veteran was notified of the decision and his appellate 
rights in October 2005 and provided with a the Statement of 
the Case in April 2007 that informed him of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  All pertinent 
evidence regarding the reported non-VA medical treatment in 
June 2005 has been obtained and associated with the claims 
file.  Based upon the above analysis, the Board finds that VA 
has fulfilled its duty to assist the appellant in the 
development of the current claim.

Reimbursement of Unauthorized Medical Expenses

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to veterans either service connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The 
veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions: 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

As noted, the veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).


The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __  (2008).  
Specifically, the change of interest is that the word 
"shall" in the first sentence, replaced the word "may."  
This made the payment or reimbursement by VA of treatment 
non-discretionary, if the veteran satisfied the requirements 
for such payment.  That is, under the version of § 1725 in 
effect prior to October 10, 2008, payment of such medical 
expenses was not mandatory even if all conditions for the 
payment were met.  Under both versions, the conditions set 
out in the remainder of the statute must be met in order for 
VA to make payment or reimbursement.  While the provisions 
became effective when the law was signed on October 10, 2008, 
there was no specific effective date or applicability date 
indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994). 

Under both the former and revised versions of § 1725, the 
definition of the term "active Department health-care 
participant" was and is defined as a veteran enrolled in the 
health care system established under section 1705(a) of this 
title who received care under this chapter within the 24-
month period preceding the furnishing of emergency treatment.  
38 U.S.C.A. § 1725(b)(2).  Thus, although the veteran has not 
been apprised of the revised version of § 1725, the Board 
finds that there is no prejudice to the veteran by this Board 
decision as the statutory language relevant to the appeal was 
not revised.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008, is to be given 
retroactive effect.  Whether the version effective prior to 
October 10, 2008, or the version effective since October 10, 
2008, is applied, the result is the same; as the appeal must 
be denied.  

The veteran is seeking reimbursement of payment of medical 
expenses he incurred at the McKay-Dee Hospital from June 20, 
2005, to June 22, 2005, when he sought treatment for 
abdominal pain and was admitted for surgical treatment for a 
perforated sigmoid colon.
Although the veteran was enrolled in the VA healthcare system 
at the time he was admitted to the McKay-Dee Hospital for 
emergency treatment, he had not received VA care within the 
24-month period preceding the furnishing of this emergency 
treatment.  In an August 2005 letter the veteran related that 
he had enrolled in the "VA hospital" in January 2005.  He 
acknowledged not having received any VA care from his initial 
enrollment to the time he was admitted to the McKay-Dee 
Hospital on June 20, 2005.  The Network Authorization and 
Payment Center in Fort Harrison, Montana conducted a search 
of VA records to ascertain if the veteran had received any VA 
care in the 24 months prior to his admission to the McKay-Dee 
Hospital and found that he had not.  Under these 
circumstances, because the veteran did not receive any VA 
care in the 24 months prior to this admission, he does not 
qualify as an active Department health-care participant and 
the claim must be denied.

The Board acknowledges the veteran's and his private 
physician's statements that following his admission to McKay-
Dee Hospital he was denied admission to a VA facility due to 
lack of beds.  However, as outlined above, the criteria 
necessary to establish this claim are conjunctive; thus the 
statutory and regulatory provisions pertaining to the 
feasibility of obtaining treatment at a VA or other Federal 
facility have no bearing on the current appeal.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the McKay-Dee Hospital from June 
20, 2005, to June 22, 2005, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


